Exhibit 10.1

 

 

SEVERANCE AGREEMENT AND WAIVER OF CLAIMS

 

 

This SEVERANCE AGREEMENT AND WAIVER OF CLAIMS (hereinafter referred to as the
“Agreement”) is made and entered into by and between JAMES M. OTTERBERG
(hereinafter referred to as “Separating Employee”) and UNIFI, INC., a New York
corporation (hereinafter referred to as “Unifi” or “the Company”), to be
effective as of the date described in Section 20 hereof.

 

WHEREAS, the Company and Separating Employee mutually agreed that Separating
Employee’s employment with the Company will terminate as of November 2, 2015;
and

 

WHEREAS, the Company desires to provide Separating Employee with severance
benefits, and the parties desire to provide for the settlement of potential
disputes between them arising out of or relating to Separating Employee’s
employment with the Company or Separating Employee’s termination of employment
with the Company;

 

THEREFORE, in consideration of the mutual agreements and promises set forth
herein, the receipt and sufficiency of which are hereby acknowledged, Separating
Employee and the Company agree as follows:

 

 

1.

Termination of Employment. Separating Employee and the Company hereby confirm
their mutual agreement that their employment relationship will terminate on
November 2, 2015 (the “Separation Date”), including all of Separating Employee’s
officer and other positions and employment-based status with the Company or any
of its subsidiaries or affiliates.

 

 
1 of 13

--------------------------------------------------------------------------------

 

 

 

2.

Payments. The Company agrees to make (or Separating Employee shall be entitled
to receive) the following payments:

     

 

(a)

The Company will pay Separating Employee during the Severance Period (which
shall mean the 52-week period immediately following the Separation Date) a total
of fifty-two (52) weeks of severance pay, with such payments being made in equal
installments on the Company’s normal payroll disbursement dates during the
Severance Period, beginning on the first scheduled payroll disbursement date
after the Effective Date (as defined in Section 20). Such severance payments
will be based on Separating Employee’s effective weekly base salary of $
5,769.23. All payments will be subject to withholdings for state and federal
taxes and any authorized deductions.

     

 

(b)

Six (6) months after the Separation Date (or such earlier or later date as may
be required thereunder), Separating Employee will be paid the amounts that have
been accrued for him under the Company’s Supplemental Key Employee Retirement
Plan (“SERP”), provided that Separating Employee will not accrue or receive any
contribution to the SERP with respect to any time period after the Separation
Date.

        (c) Separating Employee will receive, as a lump-sum payment made on the
Company’s next scheduled payroll disbursement date following the Effective Date
(as defined in Section 20) an amount equal to all unused and accrued vacation
pay.         (d) As referenced in Section 4(b) hereof, Separating Employee shall
be entitled to receive, and/or to exercise his rights under, vested equity
awards or accrued employee benefits according to their respective terms.

 

 
2 of 13

--------------------------------------------------------------------------------

 

 

 

3.

Medical and Dental Insurance. The Company will continue to provide Separating
Employee (and eligible dependents) medical and dental coverage on the terms and
for the period set forth here:

     

 

(a)

Such coverage shall be on the same terms and conditions as the coverage being
provided to active employees of the Company, and in accordance with the terms of
the Unifi, Inc. Employee Welfare Benefit Plan then in effect (the “Welfare
Plan”), and shall be provided until such time that Separating Employee begins
new employment (which may be gainful self-employment as determined by the
Company in its sole discretion) or the end of the Severance Period, whichever
comes first. Separating Employee’s cost of medical and dental insurance will be
the same as the cost of such insurance for active employees, and such cost shall
be treated as an authorized deduction from the severance payments.

     

 

(b)

When Separating Employee’s medical and dental insurance coverage terminates
under this Agreement, Separating Employee shall be entitled to continue his
medical and dental insurance coverage under (and to the extent required by) the
federal COBRA law.

     

 

(c)

All of Separating Employee’s other benefits under the Welfare Plan will
terminate on the Separation Date, including, without limitation, benefits in the
event of disability, life insurance coverage, and accidental death and
dismemberment coverage.

 

 
3 of 13

--------------------------------------------------------------------------------

 

 

 

4.

Waiver of Claims. Separating Employee agrees not to make any claim or demand, or
to commence any type of legal action (including administrative charges or
lawsuits), against the Company (or any of its directors, officers, officials,
employees or agents) or any related companies, subsidiaries, affiliates, or
successors or assigns with respect to any matter arising out of or relating to
Separating Employee’s employment with or termination from the Company. Without
limiting the foregoing, the following terms shall also apply.

     

 

(a)

Separating Employee hereby agrees that this Agreement constitutes a release of
any and all rights, claims or causes of action arising under any state or
federal constitution, statute, law, rule or regulation, or any common-law
principle of tort, contract or equity, and that this Agreement is also a waiver
of claims that specifically includes (but is not limited to) any action under
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq.;
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e,
et seq.; and the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101,
et seq.

     

 

(b)

By entering into this Agreement, Separating Employee does not waive or
relinquish any rights he might have under vested stock options or vested
restricted stock units or to accrued retirement benefits or other accrued
employee benefits, in each case as of the Separation Date, by reason of
Separating Employee’s termination of employment. The rights and obligations with
respect to such benefits are governed by the terms and conditions of the subject
plans or award agreements providing therefor.

 

 
4 of 13

--------------------------------------------------------------------------------

 

 

 

5.

Complete Defense. Other than as provided in Section 13 hereof, the parties agree
that this Agreement may be treated as a complete defense to any legal, equitable
or administrative action that may be brought, instituted or taken by Separating
Employee, or on his behalf, against the Company, any related companies or any of
the Company’s subsidiaries or affiliates and shall forever be a complete bar to
the commencement or prosecution of any claim, demand, lawsuit, charge or other
legal proceeding of any kind against the Company, any related companies and any
of the Company’s subsidiaries or affiliates and the respective directors,
officers, officials, employees and agents of any of them, including any
successors and assigns, arising out of or relating to his employment with the
Company and/or the termination of his employment with the Company.

     

 

6.

Notification of Other Employment. Separating Employee agrees that, within ten
(10) days of accepting other employment (or becoming self-employed), he will
inform the Company of (a) the name and address of his employer and (b) his
eligibility for medical and dental insurance coverage with such employer. This
notification requirement shall expire at the end of the Severance Period.

     

 

7.

Full Cooperation. Separating Employee agrees to cooperate fully with the Company
in providing information and assistance, as requested by the Company, relating
to his work assignments and any other Company matter with which he was involved
(or was required to be involved) during his employment, including, without
limitation, the transfer to others of knowledge he possesses about the Company’s
operations or business affairs in order to facilitate an orderly transition and
avoid disruption of the Company’s operations or business affairs. Separating
Employee also understands that he may be needed by the Company as a witness in
connection with potential dispute resolution of certain matters (that the
Company is or may in the future become involved) in which he may have
participated or have gained knowledge while employed with the Company.
Separating Employee agrees that he will provide, as reasonably requested by the
Company, good faith assistance and cooperation to the Company in such matters,
including, but not limited to, arbitrations and litigations, which may include
testifying for the Company. The Company agrees to reimburse Separating Employee
for his reasonable out of pocket costs and expenses (including travel expenses,
and lost wages or other compensation) incurred in connection with such
assistance or cooperation.

 

 
5 of 13

--------------------------------------------------------------------------------

 

 

 

8.

Return of Company Property. Separating Employee agrees that he will return to
the Company, not later than three (3) days after the Separation Date, all
Company property in his possession or under his control, which shall include
(without limitation) any originals or copies of documents, electronic media or
other materials (in electronic, hard copy or other form) and Confidential
Information (as defined below), including, but not limited to, all property or
information, reports, files, memos, plans, lists or other records (including
electronically stored information) belonging to the Company or any of its
subsidiaries or affiliates, including copies, extracts or other documents
derived from such property or information. Separating Employee may retain as his
personal property the cell phone(s), tablet and laptop computer that have been
provided to him by the Company, but he shall no longer be entitled to the
benefit of any service therefor paid for by the Company.

     

 

9.

Confidentiality of Agreement. The Company and Separating Employee agree that
this Agreement and all of its terms and conditions shall be treated by each in a
confidential manner, and none of the terms shall be disclosed by either party to
any third parties, except: (a) to attorneys for and other advisors, accountants
or consultants to a party on a “need to know” and confidential basis in
connection with this Agreement and the actions contemplated hereby; (b) as may
be required by regulatory authorities; (c) as may be required by statute,
decision, or judicial or administrative order, rule or regulation, provided that
such disclosure shall be limited to the portion of the Agreement as may be
required; (d) as may be agreed to in advance in writing by the parties; (e) as
requested or required by any governmental authority pursuant to any subpoena or
other legal process, provided that such disclosure shall be limited to the
portion of the Agreement as may be required; (f) as to any such information that
is or becomes generally available to the public (other than as a result of
prohibited disclosure by a party to this Agreement); and (g) in connection with
any litigation or other adversary proceeding involving parties hereto that
involves claims related to the rights or duties of such parties under this
Agreement.

 

 
6 of 13

--------------------------------------------------------------------------------

 

 

 

10.

Non-Disclosure of Confidential Information. Separating Employee agrees that, for
a period of two (2) years from the Effective Date of this Agreement, he will not
disclose or make available to any person or other entity any trade secrets,
Confidential Information (as defined below), or “know-how” relating to the
business of the Company or any of its affiliates or subsidiaries, without
written authority from the Company’s Chief Executive Officer or President,
unless he is compelled to disclose such matter by judicial process. In
connection with and in addition to the foregoing, Separating Employee further
agrees to the following.

     

 

(a)

With regards to any information that constitutes a “trade secret” under
applicable law, Separating Employee agrees to maintain the confidentiality
thereof for any greater maximum period of time or extent that is provided under
such law.

     

 

(b)

Separating Employee shall immediately notify the Company of his receipt or
awareness of any judicial process that would require disclose by Separating
Employee of any information subject to this Section 10, so that the Company can
have an opportunity to seek to challenge the requirement. Separating Employee
shall cooperate in good faith as requested by the Company to support any such
lawful challenge by the Company, provided that the Company pays any reasonable
expenses incurred by Separating Employee in connection with such cooperation.

     

 

(c)

For purposes of this Agreement, “Confidential Information” shall mean all
information about the Company or any of its subsidiaries or affiliates, or
relating to any of their products or any phase of their operations, that is
treated as confidential by the Company and is not generally known to any of its
or their competitors (as defined below), or that is not public information and
was acquired by Separating Employee during the term of his employment.

 

 
7 of 13

--------------------------------------------------------------------------------

 

 

 

11.

Non-Compete.

 

 

(a)

Separating Employee agrees that, beginning on the Separation Date and continuing
for the Severance Period, he will not, in a capacity that actually competes with
the Company or any of its subsidiaries or affiliates, accept any employment or
consulting arrangement with (or offer advice, suggestions or input to) any
company, entity or person who is a competitor of the Company.

     

 

(b)

Separating Employee agrees that he will not directly or indirectly, during the
Severance Period, own any interest in (other than ownership of less than two
percent (2%) of any class of stock of a publicly held company), manage, operate,
control, be employed by, render advisory services to, act as a consultant to,
participate in, assess or be connected with any competitor in a capacity that
actually competes with the Company or any of its subsidiaries or affiliates,
unless approved by the Chief Executive Officer or President of the Company.

     

 

(c)

For purposes of this Agreement, a “competitor” shall mean any company
(incorporated or unincorporated), entity or person engaged in the business of
developing, producing or distributing a product similar to any product produced
by the Company or any of its subsidiaries or affiliates.

 

 
8 of 13

--------------------------------------------------------------------------------

 

 

 

12.

Relief for Breach. Separating Employee understands and agrees that the Company’s
obligation to perform under this Agreement is conditioned upon Separating
Employee’s covenants and promises to the Company as set forth herein. If
Separating Employee breaches any such covenant or promise, or causes any such
covenant or promise to be breached, the Company, in its sole and absolute
discretion, shall have the option to terminate performance of its obligations
under this Agreement, in which case the Company shall have no further liability
or obligation to Separating Employee. Separating Employee further acknowledges
that compliance with Sections 9, 10 and 11 of this Agreement is necessary to
protect the Company’s business and goodwill (or those of its subsidiaries and
affiliates); a breach of any such Section will do irreparable and continual
damage to the Company or its subsidiaries or affiliates; and an award of
monetary damages would not be adequate to remedy such harm. Therefore, if
Separating Employee breaches or threatens to breach this Agreement, the Company
(for itself and/or its subsidiaries or affiliates) shall be entitled to both a
preliminary and permanent injunction in order to prevent the occurrence or
continuation of such harm, without the need to post bond or other surety or to
establish actual harm. Nothing in this Agreement, however, shall prohibit the
Company from also pursuing any other remedies.

 

 
9 of 13

--------------------------------------------------------------------------------

 

 

 

13.

Special Representation; Indemnity. Separating Employee represents and warrants
that he has no knowledge of any illegal or improper act, misrepresentation or
omission, concealment of information or other potentially improper act committed
by Separating Employee or by the Company, or any officer, director or employee
of the Company. The Company agrees to indemnify Separating Employee and hold him
harmless from and against any and all legal, equitable or administrative action
of third parties arising out of actions taken by Separating Employee within the
scope of his employment.

     

 

14.

Entire Agreement; Modification. Separating Employee affirms that the only
consideration for the signing of this Agreement is set forth in this Agreement,
and that no other promises or assurances of any kind have been made to him by
the Company, its attorneys or agents or any other person on behalf of the
Company as an inducement for him to sign this Agreement. This Agreement can be
modified only by a written document that is signed by the party to be bound
thereby.

     

 

15.

Partial Invalidity. The parties agree that the provisions of this Agreement
shall be severable, and that the invalidity or unenforceability of any portion
of any provision shall not affect the validity or enforceability of other
portions or provisions. Such invalid or unenforceable provisions or portions
shall be limited appropriately and given effect to the extent that they are
otherwise enforceable.

     

 

16.

Representatives and Successors and Assigns. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
legal representatives and permitted successors and assigns. Separating Employee
shall not be entitled to assign his rights (or delegate his responsibilities)
under this Agreement to any person or entity, without the prior written approval
of the Company.

 

 
10 of 13

--------------------------------------------------------------------------------

 

 

 

17.

Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of North Carolina (without regards to
its conflict of laws principles) and any applicable federal laws.

     

 

18.

Notices. Any notice required or permitted to be given under this Agreement shall
be sufficient if in writing and hand delivered to (or refused by) the receiving
party, or if delivered to the receiving party (or refused by the party) via
nationally recognized courier service, or electronic transmission, as follows:

     

If to Separating Employee, then:

 

JAMES M. OTTERBERG

10 Bluegill Cove

Greensboro, NC 27455

e-mail: jmotterberg@gmail.com

 

 

If to the Company, then:

 

Unifi, Inc.

7201 W. Friendly Avenue

Greensboro, NC 27410

Attn: Alison Jester

e-mail: ajester@unifi.com

 

 

19.

Arbitration. If any dispute arises between Separating Employee and the Company
with respect to the construction or interpretation of this Agreement or the
alleged breach thereof, which cannot be settled amicably by agreement of the
parties, each such dispute shall be submitted for binding resolution by
arbitration by a single arbitrator in the City of Greensboro, North Carolina, in
accordance with the rules of the American Arbitration Association, and judgment
upon the award by such arbitrator shall be final, binding and conclusive upon
the parties and may be entered in the highest court, state or federal, having
jurisdiction. The foregoing notwithstanding, the Company shall be entitled to
seek injunctive relief as contemplated by and provided for in Section 12 hereof,
if and when appropriate.

 

 
11 of 13

--------------------------------------------------------------------------------

 

 

20.  Revocation. Separating Employee understands that he may revoke this
Agreement at any time within seven (7) days after the date of his signing and
delivery of the Agreement to the Company (the “Revocation Period”),
notwithstanding that such period may extend beyond the Separation Date, but that
the Company’s obligations to make any payments to Separating Employee under this
Agreement shall not be activated until the expiration of the Revocation Period.
To revoke the Agreement, Separating Employee must notify Alison Jester in
writing within the Revocation Period that he no longer wishes to be bound by
this Agreement and desires to revoke the Agreement immediately. This Agreement
may be signed prior to the Separation Date, and it shall be effective as to the
Company (subject to Section 21 hereof) when signed and delivered by the Company;
however, this Agreement shall not become effective as to Separating Employee
unless and until the Revocation Period expires (the “Effective Date”), without
Separating Employee having revoked the Agreement.

 

21.  Further Acknowledgement. In addition to having been informed of his
revocation right as set forth in Section 20 hereof, Separating Employee hereby
acknowledges that, prior to his signing the Agreement, he was informed by the
Company that he may review this Agreement and consider its terms for a period of
twenty-one (21) days following the date of its signing and delivery by the
Company as indicated below, after which, if not signed and delivered by
Separating Employee to the Company, it would no longer be effective as to the
Company (and would be rescinded by the Company automatically), without further
action or notice whatsoever. Separating Employee also acknowledges that he has
been informed by the Company that he may discuss this Agreement with an attorney
of his choice (subject to the confidentiality requirements of Section 9) and
Separating Employee had an opportunity to do so. Separating Employee affirms
that he has carefully read this entire Agreement, that he possesses sufficient
education and/or experience to fully understand the extent and impact of its
provisions, and that he enters into this Agreement of his own free will with the
intention of being legally bound.

 

 
12 of 13

--------------------------------------------------------------------------------

 

 

/s/ JAMES M. OTTERBERG

James M. Otterberg

Date: November 2, 2015

 

 

 

UNIFI, INC.

 

By: /s/ WILLIAM L. JASPER

       William L. Jasper          

       Chairman and Chief Executive Officer 

       Date: November 2, 2015

 

13 of 13

 

 

 